DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Detailed Action
In response to applicant's telephone inquiry regarding the last Office action in view of an older version of claim amendments of 09/21/2019, the following corrective action is taken: the Office action is revised to address the most recent claim amendments of 09/21/2019. 
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on are being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33-43, 45, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263) and Kheng (PG-PUB 2018/0257302). 
	Regarding claim 33, Mark teaches a process of three-dimensional printing, comprising:
	printing a first portion of a part; 
	extruding material onto the first portion, thereby forming a newly extruded road [0142]-[0143]; and 
	cooling the newly extruded road to remove heat [0171]. 
	Mark does not explicitly teach (1) preheating the first portion of the part along an upcoming tool path to a temperature at or above a material-specific bonding temperature and below a degradation temperature of the material and extruding the material on the first portion while the temperature along the part surface remains at or above a material-specific bonding temperature and below the degradation temperature of the material and (2) preheating, extruding and cooling is performed in less than ten seconds.


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Mark with a pre-heating step to improve the bonding between the first portion and newly extruded material by heating to a bonding temperature that is inherently lower than a melting temperature.  

	As to (2), Kheng teaches a 3-dimensional printing process, wherein it is important to improve the general speed and convenience of 3D printers to reduce inefficiency and loss of machine time [0003], [0048].
	One of ordinary skill in the art would have been motivated by the desire to optimize print speed of Gordon to achieve greater efficiency as taught by Kheng, and, in doing so, would have found it obvious to arrive at a speed of preheating, extruding, and cooling in less than ten seconds.  

Regarding claim 34, Mark in view of Gordon and Kheng teaches the process as applied to claim 33. 
Mark in view of Gordon and Kheng does not explicitly teach preheating, extruding, and cooling is performed in less than five seconds. 
Kheng teaches a 3-dimensional printing process, wherein it is important to improve the general speed and convenience of 3D printers to reduce inefficiency and loss of machine time [0003], [0048].
	One of ordinary skill in the art would have recognized the desire to optimize print speed of Gordon to achieve greater efficiency as taught by Kheng, and, in doing so, would have arrived at a speed of preheating, extruding, and cooling in less than five seconds. 

Regarding claim 35, Mark in view of Gordon and Kheng teaches the process as applied to claim 33. 
Mark in view of Gordon and Kheng does not explicitly teach preheating, extruding, and cooling is performed in less than one second. 
Kheng teaches a 3-dimensional printing process, wherein it is important to improve the general speed and convenience of 3D printers to reduce inefficiency and loss of machine time [0003], [0048].
	One of ordinary skill in the art would have recognized the desire to optimize print speed of Gordon to achieve greater efficiency as taught by Kheng, and, in doing so, would have arrived at a speed of preheating, extruding, and cooling in less than one second. 

	Regarding claim 36, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the part printed comprises a thermoplastic material, such as ABS (acrylonitrile butadiene styrene) (i.e., an amorphous polymer) (Mark, [0136]).  
Mark in view of Gordon and Kheng does not explicitly teach the material-specific bonding temperature is above a glass transition temperature of the amorphous polymer and the thermally stable temperature is below the glass transition temperature of the amorphous polymer.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Mark with a pre-heating step to improve the bonding between the first portion and newly extruded material. One of ordinary skill in the art would have recognized that the temperature at which the first portion is heated during pre-heating and extruding as taught by Mark in view of Gordon and Kheng is a result effective variable that that controls the adherence between new and existing deposited material and must be optimized to reduce possibility overheating of targeted areas, heating of non-targeted areas, and wasting energy, as taught by Gordon, and in doing so, would have arrived at a temperature above a glass transition temperature. Inherently, the cooling step would impart a thermally stable temperature below the glass transition temperature. 

Regarding claim 37, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the part printed comprises a thermoplastic material, such as polyether ether ketone (PEEK) (i.e., a semi-crystalline polymer) (Mark, [0136]).  
Mark in view of Gordon and Kheng does not explicitly teach the material-specific bonding temperature is above a glass transition temperature of the semi-crystalline polymer and the thermally stable temperature is below the glass transition temperature of the amorphous polymer.  
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Mark with a pre-heating step to improve the bonding between the first portion and newly extruded material. One of ordinary skill in the art would have recognized that the temperature at which the first portion is heated during pre-heating and extruding as taught by Mark in view of Gordon and Kheng is a result effective variable that that controls the adherence between new and existing deposited material and must be optimized to reduce possibility overheating of targeted areas, heating of non-targeted areas, and wasting energy, as taught by Gordon, and in doing so, would have at a temperature above melt temperature. Inherently, the cooling step would impart a thermally stable temperature below the melt temperature. 

	Regarding claim 38, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the tool path is a planar tool path (Mark, Figures 30A-30C).

	Regarding claim 39, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the tool path is a tool path in any direction in free space (i.e., 3D tool path) (Mark, Figures 30A-30C).

	Regarding claim 40, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein preheating is accomplished using a fine stream of hot air (i.e., gas jet) (Gordon, [0068]).



	Regarding claim 42, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the preheating is accomplished using one or more of a fine stream of hot air (i.e., gas jet), a heated tip of a filament, an electron beam, a laser beam and a fiber coupled laser diode a laser source (Gordon, [0068]).
	
	Regarding claim 43, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein cooling is active cooling utilizing a cooling fluid (Mark, [0171]). 	

	Regarding claim 45, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the thermoplastic material forming the newly extruded road is different from the thermoplastic material from the first portion of the part (Mark, [0181], [0238]). 

	Regarding claim 47, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the process is not performed in an oven (Mark, [0142], [0188]).  

Regarding claim 50, Mark in view of Gordon teaches the process as applied to claim 33, wherein the nozzle is controlled with robotic arms (Mark, [0143]). 

Claim 44 rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263) and Kheng (PG-PUB 2018/0257302), as applied to claim 33, in further view of Batchelder (US 5,866,058). 
	Regarding claim 44, Mark in view of Gordon and Kheng teaches the process as applied to claim 33. 

	Batchelder teaches thermally solidifiable systems are subject to both "curl" and "plastic deformation" distortion mechanisms during cooling (Figure 1-2). Batchelder teaches the newly extruded material is gradually cooled below its solidification temperature, while maintaining temperature gradients in the geometric shape below a maximum value set by the desired part's geometric accuracy and within a thermal gradient limit to reduce curling and undesired deformations (Column 5, Lines 5-30).
	One of ordinary skill in the art at the time of the effective filing date of the invention would have recognized that the temperature to which the printed material is cooled and the rate at which the material is cooled influences the stress relaxation within the material and potential curling. One of ordinary skill in the art would have recognized that the temperature to which the material is cooled is a result effective variable and would have optimized the temperature for the prototype model, as suggested by Batchelder, and, in doing so, would have reached a thermally stable temperature at or about bulk temperature of the 3D part. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263) and Kheng (PG-PUB 2018/0257302), as applied to claim 33, in further view of Zhai (“Additive Manufacturing: Making Imagination the Major Limitation”). 
Regarding claim 46, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein one or more of the individual sheets are layered into a mold and heated to liquefy the binding resin and cure the final part (Mark, [0003]). 
	Mark in view of Gordon and Kheng does not explicitly teach the final part is a net or near net part.
	Zhai discusses the advantages of additive manufacturing, including being able to produce near-net parts (Abstract), wherein net-net shaping minimizes material use and waste (Page 809).
.  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263) and Kheng (PG-PUB 2018/0257302), as applied to claim 33, in further view of Douglas (US 9,878,495).
	Regarding claim 48, Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the process is not performed in a heated environment (Mark, [0142], [0188]).  
Mark in view of Gordon and Kheng does not explicitly teach the process is performed in a heated environment. 
Douglas teaches a three-dimensional printing apparatus, wherein the temperature of the working volume of the apparatus is controlled with active heating elements and/or use of heated or cooled air circulating through the working volume to reduce cooling induced-warping or separation when the detected temperature is too low or reduce sagging when the temperature is too high (Column 4, Lines 57- Column 5, Lines 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to improve the process of Mark in view of Gordon and Kheng with a work volume that can be heated and cooled in order to better regulate the temperature of the article during printer. 

Claim 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (PG-PUB 2014/0291886) in view of Gordon (PG-PUB 2016/0207263) and Kheng (PG-PUB 2018/0257302), as applied to claim 50, in further view of Gardiner (PG-PUB 2017/0232679). 
Regarding claim 51 and 52, Mark in view of Gordon teaches the process as applied to claim 50, wherein the nozzle or the build platform are controlled by robotic arms or other appropriate movement structures (Mark, [0143]).

 Gardiner teaches a computer-controlled apparatus for fabricating an object, comprising a deposition head in the form of a robotic arm (Figure 3A and 3B, item 23, [0055] and Figure 5, [0063]) and a build platform rotatably connected around at three axes, to a support, wherein orienting the build platform comprises rotating the build platform about a central axis and tilting the build platform in a plane from substantially vertical to substantially horizontal (Figure 3A and 3B and Figure 7). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the build platform of Mark in view of Gordon with the build platform of Gardiner, a functionally equivalent build platform. 

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mark in view of Gordon and Kheng teaches the process as applied to claim 33, wherein the tool path is a tool path in any direction in free space (i.e., 3D tool path) (Mark, Figures 30A-30C).
It would not have been obvious to one of ordinary skill in the art to further modify the process of Mark in view of Gordon and Kheng such that the first portion of the part comprises a hollow member printed in a helical 3D tool path, and wherein the newly extruded road forms a contact edge for printing a second portion of the part onto the hollow member in a direction substantially perpendicular to the helical 3D tool path. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742